                     Case 3:18-cv-02499-WHO Document 143 Filed 09/03/19 Page 1 of 4


            1    GIBSON, DUNN & CRUTCHER LLP
                 AUSTIN V. SCHWING, SBN 211696
            2      aschwing@gibsondunn.com
                 JOSHUA D. DICK, SBN 268853
            3      jdick@gibsondunn.com
                 PETER C. SQUERI, SBN 286249
            4      psqueri@gibsondunn.com
                 KELSEY J. HELLAND, SBN 298888
            5      khelland@gibsondunn.com
                 555 Mission Street, Suite 3000
            6    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            7    Facsimile:    415.393.8306
            8

            9    Attorneys for Defendant JUUL LABS, INC.
          10

          11                                UNITED STATES DISTRICT COURT

          12                              NORTHERN DISTRICT OF CALIFORNIA

          13     IN RE: JUUL LABS, INC. PRODUCTS           CASE NO. 18-cv-02499-WHO
                 LITIGATION
          14                                               STIPULATION TO SHORTEN TIME RE
                                                           BRIEFING AND HEARING SCHEDULE
          15                                               FOR DEFENDANT JUUL LABS, INC.’S
                                                           MOTION TO STAY PROCEEDINGS
          16                                               PENDING JPML RULING AND TO
                                                           EXTEND DEADLINE TO FILE AMENDED
          17                                               COMPLAINT
          18                                               Hon. William H. Orrick
          19                                               Action Filed:   April 26, 2018
          20                                               Amended Complaint Filed:         January 30, 2019
          21

          22

          23

          24

          25

          26

          27

          28
                      STIPULATION TO SHORTEN TIME AND EXTEND DEADLINE TO FILE AMENDED COMPLAINT
Gibson, Dunn &                                 CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
                      Case 3:18-cv-02499-WHO Document 143 Filed 09/03/19 Page 2 of 4


            1           Pursuant to Local Rule 6-2, Plaintiffs and Defendant JUUL Labs, Inc. (“JLI”), by and through
            2    their undersigned counsel, stipulate as follows:
            3           WHEREAS, on July 29, 2019, JLI filed with the Judicial Panel on Multidistrict Litigation
            4    (“JPML”) a motion to transfer and consolidate 10 actions, including the 4 actions pending in this
            5    litigation, as well as any tag-along actions (of which there are presently 19), for coordinated or
            6    consolidated pretrial proceedings pursuant to Section 1407. There are now presently a total of 29
            7    cases before the JPML for its consideration.
            8           WHEREAS, the JPML has confirmed that it will hear JLI’s motion on September 26, 2019.
            9           WHEREAS, JLI plans to file a motion to stay proceedings in this litigation pending the
          10     JPML’s ruling on JLI’s motion.
          11            WHEREAS, under Local Rule 7-2, any regularly noticed motion could not be heard until
          12     October 2, 2019, which is after the JPML’s hearing of JLI’s motion.
          13            WHEREAS, on August 23, 2019, this Court issued an order granting in part and denying in
          14     part JLI’s motion to dismiss and granting Plaintiffs leave to file an amended complaint within 20
          15     days of the order.
          16            WHEREAS, the parties disagree on whether the case should be stayed pending a
          17     determination from the JPML on JLI’s MDL motion, including whether the deadline to file any
          18     amended complaint and response to that complaint should be stayed.
          19            WHEREAS Plaintiffs intend to file an amended complaint, the current deadline for which is
          20     September 12, 2019.
          21            WHEREAS Plaintiffs would like until September 19, 2019 to file an amended complaint.
          22            WHEREAS JLI believes the case should be stayed, but is amenable to Plaintiffs’ requested
          23     time extension unless the case is stayed.
          24            IT IS HEREBY STIPULATED AND AGREED by the parties, through their counsel of
          25     record, subject to the Court’s approval, that:
          26            1. The following expedited briefing and hearing schedule will apply to JLI’s motion to stay:
          27                    August 28, 2019                         Defendant’s Motion Filed
          28
                                                                    1
                       STIPULATION TO SHORTEN TIME AND EXTEND DEADLINE TO FILE AMENDED COMPLAINT
Gibson, Dunn &                                  CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
                      Case 3:18-cv-02499-WHO Document 143 Filed 09/03/19 Page 3 of 4


            1                   September 5, 2019                      Plaintiffs’ Opposition Due
            2                   September 9, 2019                      Defendant’s Reply Due
            3                   September 11, 2019 at 2:00 p.m.        Hearing (if Court deems necessary)
            4           2. If the case is not stayed, Plaintiffs’ deadline to file an amended complaint shall be
            5    September 19, 2019.
            6

            7           IT IS SO STIPULATED.
            8
                 DATED: August 28, 2018                       GIBSON, DUNN & CRUTCHER, LLP
            9
                                                              By: /s/ Austin V. Schwing**_______
          10
                                                              Austin V. Schwing
          11      ** Pursuant to Civil L.R. 5-1(i)(3),        GIBSON, DUNN & CRUTCHER LLP
                  the filer of the document has               555 Mission Street, Suite 3000
          12                                                  San Francisco, CA 94105-0921
                  obtained the concurrence of all
                                                              Telephone:    415.393.8200
          13      other signatories.
                                                              Facsimile:    415.393.8306
          14
                                                              Attorneys for Defendant JUUL Labs, Inc.
          15

          16     DATED: August 28, 2018                       GUTRIDE SAFIER LLP

          17                                                  By: /s/ Anthony J. Patek_________

          18      Nicholas Migliaccio (pro hac vice)          Seth A. Safier (State Bar No. 197427)
                  Jason Rathod (pro hac vice)                 Adam J. Gutride (State Bar No. 181446)
          19      Esfand Nafisi (State Bar No. 320119)        Todd Kennedy (State Bar No. 250267)
                  MIGLIACCIO & RATHOD LLP                     Anthony Patek (State Bar No. 228964)
          20      412 H Street NE, Suite 302                  GUTRIDE SAFIER LLP
                  Washington, D.C. 20002                      100 Pine Street, Suite 1250
          21      Telephone: (202) 470-3520                   San Francisco, California 94111
                  Facsimile: (202) 800-2730                   Telephone: (415) 639-9090
          22                                                  Facsimile: (415) 449-6469
                  Attorneys for Plaintiffs in the Colgate
          23      action and Interim Class Counsel

          24

          25

          26

          27

          28                                                       2
                       STIPULATION TO SHORTEN TIME AND EXTEND DEADLINE TO FILE AMENDED COMPLAINT
                                                CASE NO. 3:18-CV-02499-WHO
Gibson, Dunn &
Crutcher LLP
                 Case 3:18-cv-02499-WHO Document 143 Filed 09/03/19 Page 4 of 4


            1

            2
                                                [PROPOSED] ORDER
            3

            4     The above stipulation having been considered and good cause appearing therefore,

            5     IT IS SO ORDERED.

            6
                         September 3, 2019
                  Dated:____________________                        _______________________________
            7

            8                                                       The Honorable William H. Orrick
                                                                    UNITED STATES DISTRICT JUDGE
            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28                                               3
                 STIPULATION TO SHORTEN TIME AND EXTEND DEADLINE TO FILE AMENDED COMPLAINT
                                          CASE NO. 3:18-CV-02499-WHO
Gibson, Dunn &
Crutcher LLP
